Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/15/2021 has been entered.  As directed by the amendment: claim 1 is amended; claims 3-5, 15, and 19 are cancelled; claim 16 remains withdrawn; and claims 19-21 are added. Therefore, claims 1-2, 6-14, 17, 18, and 20-23 are pending examination.
The amendment is sufficient in overcoming the previously indicated rejections under 35 USC 102 (a)(1) under Steckhan, as well as, under Anson.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
Applicant contends that the combination of Anson and Haber describes “a grinder that can receive a variety of coffee beans simultaneously” (Remarks page 13; first full paragraph).  However, Applicant traversal centers on the premise that Haber does not teach “an outlet that receives the coffee beans through a first opening and an outlet that receives a caffeine-reducing additive through a second opening are simultaneously in communication with the grinder 25” (Remarks, page 12; emphasis original).  Applicant further states that “it would not have been obvious to someone with ordinary skill in the art at the time the invention was filed to combine Anson with Haber, selective caffeine reduction to be effectively achieved by means of caffeine-reducing additive which is added to coffee grind before brewing” (Remarks, page 13, emphasis original).
	In response, the examiner respectfully disagrees.  With respect to the “caffeine-reducing additive,” the examiner as previously explained that such limitation is directed to the material or article worked upon, rather than a positively recited structure.  Furthermore the use of a caffeine-reducing additive does not require any additional structure to be present.  The examiner has suggested (See Interview Summary dated 07/20/2021 and 10/13/2021) to positively recite the “caffeine-reducing additive” as a structural limitation in the claim.  Each time, however, applicant has declined.  Applicant’s refusal clearly indicates that the caffeine-reducing additive is, in fact, not positively recited as a structural limitation and merely refers to the material that is worked upon by the grinder.  Here, the broadest reasonable interpretation of the claim language requires the mixer/grinder to have a first inlet and a second inlet that are in simultaneous communication with the mixer.  The combination of Anson and Haber, as detailed previously and herein, teaches such structural arrangement.  That is, the mixer/grinder of Anson teaches respective hoppers (42) providing product to the grinder (43) via respective inlets/openings.  Haber teaches the use of a grinder that receives coffee beans simultaneously through respective inlets/openings in order to produce a blended coffee product.
In response to applicant's argument that the combination of Anson and Haber would not provide selective caffeine reduction to be effective achieved by means of Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As previously stated, the caffeine-reducing additive, as recited in claim 1, refers to the material/article worked upon by the claimed apparatus and is not considered to impart patentable weight.  The combination of Anson and Haber teaches each structural limitation being claimed.  Furthermore, the grinder of the combination is structurally able to receive a caffeine-reducing additive through one of the inlets/openings and would also be capable of achieving such a result.
The examiner notes that much of applicant’s remarks center on the prior art of record not teaching or suggesting the use of the caffeine-reducing additive and the results of such use as recited in claim 1.  However, the examiner as explained that such limitation does not impart a patentable distinction over the prior art.  The examiner considers much of applicant’s response to be nonresponsive to the rejection as it is articulated.  For instance, applicant has failed to provide a clear argument addressing the claim interpretation of the reduction in grinding cycle time or the fact that the caffeine reducing additive is not being given patentable weight.  Rather, applicant’s position is that the combination of Anson and Haber does not teach the use of a caffeine reducing additive or the reduction in grinding cycletime.  This is equally unpersuasive as such argument does not address the rejection at hand.
Remarks, page 15).
The examiner respectfully disagrees.  A “mill” is a machine or device that reduces a solid or coarse substance into pulp or minute grains by crushing, grinding, or pressing,” as defined by www.thefreedictionary.com/mill (viewed on 03/21/2022). Anson states (5:33-37) that “dispenser 40 also preferably includes a grinder 43 in gravity feed relationship with the hoppers 42 so that beverage brewing substance such as whole bean coffee can be freshly ground and dispensed to the brewing device 30.” Grinder 43 of Anson is a machine or device that receives coffee bean (from respective hopper 42) and grinds such bean into minute grains (coffee grounds). Those of ordinary skill in the art would readily understand that the grinder of Anson is a mill.  This is further evidenced by the fact that Haber refers to the grinder as a mill throughout the specification 
Applicant further traverses, with respect to Anson, in that:
As discussed above, Anson describes that the beverage brewing substance is fed from the selected one of the hoppers 42 into the grinder 43. Therefore, Anson cannot anticipate that the grinder 23 provides a mixture of different types of beverage brewing substances. Further, Anson does not anticipate the grinder 23 to reduce a grinding cycletime for a given mixture of different types of beverage brewing substances, as Anson explicitly describes selection of one type of beverage brewing substance.

In response, the examiner respectfully disagrees.  While Anson states that each hopper (42) are provided with a motor and auger for driving the brewing substance out of the hopper and delivering the brewing substance to grinder (43) (5:42-46).  However, Anson does not explicitly state that the coffee inlet and the additive inlet being 
Applicant traverses the combination of Anson and Haber in that:
Furthermore, assuming arguendo that the hoppers 42 and grinder 23 are modified according to the teachings of Haber to provide a grinder that can receive a variety of coffee beans simultaneously, thereby providing mixed coffee beans in desired proportions. Then, the technical purpose of Anson will be changed, since Anson clearly describes that the beverage brewing substance is fed from the selected one of the hoppers 42 into the grinder 43.

	The examiner respectively disagrees.  The prior art’s merely disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Here, Anson sets forth a preferable embodiment in which beans from one of the hoppers is fed into the grinder.  Haber teaches the use of a grinder that can receive different beans simultaneously to provide a blended coffee product.  The examiner can find no disclosure in Anson or in Haber that suggests that the proposed combination would change the intended purpose of Anson. Conversely, Anson sets forth the intended purpose as “a beverage brewing device which fully automates the steps involved in beverage brewing operations” (1:17-20) and that a grinder is provided “so that beverage brewing substance such as whole bean coffee can be freshly ground and dispensed to the brewing device 30” (5:33-37).  Here, the technical purpose of Anson is to produce an automated beverage brewing device that provides freshly ground coffee beans.  Nothing in Anson or Haber suggests that the proposed combination would change this operation of Anson.
	Applicant continues in that:
 2143. Specifically, MPEP 2143 states that the basic requirements of a Prima Facie case of obviousness includes “some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” (Emphasis added).

	In response, the examiner respectfully disagrees.  First, it is unclear how the blend control arm and baffle plate of Haber would change the structure of Anson.  Applicant has failed to provide any reasoning or citation behind such statement.  The examiner, accordingly, considers such position to be merely conclusory.  The examiner notes that the blend control arm and baffle plate of Haber are not mapped to any claim limitation recited in claim 1.  That is, the combination of Anson and Haber, as applied to claim 1, does not include the blend control arm or baffle plate.  It is unclear what applicant’s argument has to do with the rejection of claim 1.  Second, the examiner agrees that MPEP 2143 (I) states (G) that “some teaching, suggestion, or  motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine the prior art reference teachings to arrive at the claimed invention.”  However, it is unclear what this has to do with the contention that the proposed combination would change the structure of Anson.  The examiner can find no evidence in Anson or Haber that supports applicant’s conclusion.  That is, the combination of Anson and Haber would not change the principle operation of Anson or render Anson unfit for its intended purpose (as detailed above, Anson’s device is an automated beverage machine that provides freshly ground coffee beans).
	Applicant further states:
Further, the combination of Anson and Haber may describe that the desired mix proportion of coffee beans is obtained before sending the mixture of coffee beans to the Application Serial No.: 14/911,586Response to Non-Final Office Action mailed on November 29, 2021Docket No.: 2013P00256WOUS"the mixer is a grinder," as recited in amended independent claim 1. In other words, the combination of Anson and Haber describes that the desired mix proportion of coffee beans is sent to the grinder 25, rather than describing that the grinder 25 provides a mixture of coffee beans and a caffeine-reducing additive to a mixer outlet after grinding. 

The examiner respectfully disagrees.  Claim 1 recites that the mixer receives bean/additive through respective inlets that are simultaneously in communication with the mixer and that the mixer is a grinder that grinds the bean/additive and “provides a mixture of the coffee and the additive to the mixer outlet.”  Anson teaches a first and second hopper in communication with respective inlets/openings of grinder (43). Haber teaches the first inlet (27/16) and the second inlet (27/18) being simultaneously in communication with the grinder (25) (Fig. 6 and 3:47-54; proportion of A beans to B beans of about 3:1, which requires the first and second inlets to be simultaneously in communication with the grinder) (See also Fig. 2 and 3:32-36; equal proportions of each type of bean the flows into the grinder).  Haber states that the grinder is “used to mix and grind coffee beans just prior to use, and, in particular, to one which can mix different coffee beans in desired proportions (1:5-10). Here, the grinder of Haber receives two different coffee beans, grinds and mixes the beans and provides a mixture to the mixer outlet (beans are grinded and mixed and fed into 31 to container 13; Fig. 2).  As Anson already teaches a grinder in communication with first and second openings/inlets and an outlet, the combination with Haber results in a grinder/mixer that is in simultaneous communication with the first and second openings/inlets to provide a mixed/blended coffee grind to the outlet.  Here, the claim limitation is “provides a mixture of coffee grind….to the mixer outlet.”  The examiner contends that the combination teaches such limitation.
.
Claim Interpretation
	With respect to the claim limitation of “the grinder, using the caffeine-reducing additive received via the additive inlet, reduces a grinding cycletime for a given mixture of coffee grind and caffeine-reducing additive in response to an increase in content of the caffeine-reducing additive in the given mixture as compared to a grinding cycletime prior to the increase in the content of the caffeine-reducing additive in the given mixture” (claim 1), the PTAB found the following (Decision, page 5): 
“…We note, however, that it does not appear that the grinder configuration reduces a grinding cycletime via a change in the action of grinding itself. Rather, it appears the configuration that allows the addition of bentonite or other additive makes the coffee particles less sticky, and the presence of the additive improves cycletime.”

Here, the examiner adopts the interpretation that the claimed grinder need only be able to allow the addition of bentonite or other additive(s) in order to perform the claimed function.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coffee dosing unit” and “additive dosing unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim limitations “coffee dosing unit” and “additive dosing unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “...controls an amount of coffee in the mixer...” and “...controls an amount of caffeine reducing additive in the mixer...” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Terms “coffee dosing” and “additive dosing” convey function rather than structure for achieving the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraph 0034 discloses the dosing units being a flap or shutter, a spindle, and a spring or hook mechanism; See Figure 4 showing flaps 40/41 and Figures 7-8 showing flaps 3 and 7; Figures 10A/B dosing unit 7 implemented as a shutter 49-para. 0091; Figure 11 shows the use of spindle 51-para. 0092.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1, as amended, recites “wherein the coffee inlet and the additive inlet are simultaneously in communication with the mixer.”  Claim 1 also recites that the “mixer is a grinder that grinds at least one of the received coffee and/or the received caffeine-reducing additive.”  Claim 1, therefore, defines two separate grinders: 1) where the coffee inlet and the additive inlet are simultaneously in communication (providing simultaneous flow of the coffee and additive) with the grinder; and 2) the grinder receiving (in order to grind) at least one of the coffee or the additive.  The latter limitation allowing for only one of the coffee or additive to be received.  Paragraph 0082 (as published), with respect to Figure 4 discloses an embodiment in which there is provided “simultaneous flows of coffee beans and bentonite grains towards the grinder 4” via flaps 40, 41.  Paragraph 0089 and Figure 8 discloses a comparable embodiment in which flaps 3 and 7 “open simultaneously and release a stream of coffee grind and a stream of additive powder.” Conversely, Figure 9 and paragraph 0090 disclose an embodiment in which the grinder grinds coffee beans 48 to produce a grind 19 to mixing chamber 47, wherein additive 20 is added to the mixing chamber 47.  This embodiment involves the grinder only grinding the coffee beans.  The instant specification lacks and in which the grinder receives one of the coffee or additive. 
Claim 21, recites “wherein an optional mesh structure is provided at the second opening, and wherein openings of the mesh structure are sized to retain coffee beans of the coffee and to pass grains of caffeine-reducing additive…” which is not supported in the original disclosure.  Figure 4 and paragraph 0081 (of the published application) discloses that the optional mesh structure is provided at opening 39.  Claim 1, from which claim 21 directly depends, recites that the “first opening” is for receiving the coffee beans while the “second opening” is for receiving the additive.  Claim 21 describes an embodiment in which an optional mesh structure is located at the second opening (additive opening) and retains coffee beans.  The specification does not describe an embodiment in which the coffee beans are received at both the first opening and the second opening.  As such, claim 21 introduces new matter.
Claim 22 recites “the mixer provides the mixture of coffee grind and caffeine-reducing additive to the mixer outlet based on a degree of caffeine reduction” which is not supported in the original disclosure.  Paragraph 0019 (of the published application” discloses the following:
Furthermore, since the claimed coffee machine features a mixer for mixing the coffee grind and the caffeine-reducing additive, the mixing ratio, e.g. the amount of caffeine-reducing additive with respect to the amount of coffee grind, can be selected according to a desired degree of caffeine reduction. In other words, the coffee machine according to an aspect of the present invention enables the user to select any desired caffeine content in the range from regular coffee brew to substantially decaffeinated coffee brew. In other words, also coffee brew can be provided wherein the caffeine content is reduced by, for example, 20%, 50% or any other percentage desired by the user. An exemplary option could be a full decaf coffee with about 99% caffeine removal. A further exemplary option could be an evening espresso after dinner having a reduced caffeine content of 50%.



    PNG
    media_image1.png
    331
    325
    media_image1.png
    Greyscale

Figure 2C (above) along with paragraph 0074 discloses that a “user can select that he wants a coffee brew with reduced caffeine content, for example by simply pressing a button 31” where such selection “causes the machine to add caffeine-reducing additive to the coffee grind with the mixer.”  Paragraph 0074 also sets forth an alternative in that the degree of caffeine reduction can be selected using dial 32.  Here, the specification supports the mixture being based on user selection. However, the mixer, alone, does not provide this function.  Claim 22, therefore, introduces new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1, as amended, recites “wherein the coffee inlet and the additive inlet are simultaneously in communication with the mixer” which creates confusion as claim 1 also recites that the “mixer is a grinder that grinds at least one of the received coffee and/or the received caffeine-reducing additive.”  The former limitation is narrower than the latter and requires that the grinder receives the coffee and the additive simultaneously.  The latter is a broader limitation that requires the grinder to receive at least one of the coffee or the additive.  These two limitations are in conflict with each other as it is unclear in what way the coffee inlet and additive inlet are simultaneously in communication with the grinder if the grinder need only to grind the coffee or the additive.
	Claim 20 recites “wherein the coffee inlet and the additive inlet provide simultaneous flow of the coffee and the caffeine-reducing additive to the mixer” which creates confusion as claim 1, from which claim 20 depends” recites that “the coffee inlet and the additive inlet are simultaneously in communication with the mixer” and that the coffee inlet and the additive inlet receive coffee and the additive, respectively.  Claim 1, therefore, already sets forth the simultaneous communication of the coffee inlet and additive inlet and, accordingly, indicates that the flow of coffee and additive occur simultaneously (given the use of “simultaneously in communication”).  It is, therefore, 
	Claim 21 recites “wherein an optional mesh structure is provided at the second opening, and wherein openings of the mesh structure are sized to retain coffee beans of the coffee and to pass grains of caffeine-reducing additive…” which renders the claim indefinite as it is unclear as to whether the coffee beans are received in the first opening or the second opening, or both.  Claim 1 recites that the coffee beans are received through the first opening, while claim 21 implies that the coffee beans are received through the second opening.  Here, it is unclear is the coffee beans are prevented from being received through the second opening and only pass through the first opening, or if the optional mesh structure alters which opening the coffee is received.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 6-10, 13, 14, 17, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anson (U.S. Patent 6155158) in view of Haber et al. (U.S. Patent 5458295), hereinafter Haber.
Regarding claim 1, Anson teaches a coffee machine for providing coffee brew (“…invention relates to an improved beverage brewing device and in particular to a beverage brewing device which fully automates the steps involved in beverage brewing operations.” 1:15-20) (Coffee machine 10; Figure 1) with reduced caffeine content (MPEP 2111.02-II. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”) (“reduced caffeine content” is considered to refer merely to the intended use), the coffee machine comprising: 

    PNG
    media_image2.png
    742
    581
    media_image2.png
    Greyscale

a mixer (43) that receives coffee and a caffeine-reducing additive (MPEP 2115, the [i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”) (Here, “coffee” and “caffeine-reducing additive” is consider to refer to the material or article that is worked upon by the mixer, rather than to any structural limitations) (5:25-45; two hoppers 42, each retaining a different type of brewing substance, such as caffeinated and decaffeinated coffee beans), the mixer having a coffee inlet that receives the coffee through a first opening (indicated by arrow “A”), an additive inlet that receives the caffeine-reducing additive through a second opening (indicated by arrow “B”) (Here, each hopper 42 is individually in communication with grinder 43), and a mixer outlet (indicated by arrow “C”), wherein the mixer is a grinder (grinder 43 in gravity feed relationship with hoppers 42 so that whole bean coffee can be freshly ground and dispensed to the brewing device 30; 5:33-36) that grinds at least one of the received coffee (grinding whole bean coffee) and/or the received caffeine-reducing additive and further provides a mixture of coffee grind and caffeine-reducing additive to the mixer outlet (the instant application, in paragraph 0025, states that types of grinders “include, but are not limited to burr grinders, millers or blade grinders,” while paragraph 0078, with respect to Figure 3, refers to grinder 4 as a miller.) (As the grinder of Anson is the same, or at least substantially the same as that described in the instant application, one of ordinary skill in the art would consider such mill to be structurally capable, without further modification, of providing a mixture of coffee grind, as claimed.  See MPEP 2114), and wherein the grinder, using the caffeine-reducing addition received via the additive inlet, reduces a grinding cycletime for a given mixture in response to As detailed above in the Claim Interpretation, the grinder of Anson is configured such that the grinder allows, structurally, the addition of additives that would allow the grinder to achieve the claimed function); and 
a brewing unit (brewing device 30) that performs one of decocting, infusing and percolating the mixture (“…The brewing device 30 is an infusion type assembly and includes a brew chamber. Heated water is introduced into the brewing device 30 once a selected quantity of brewing substance has been deposited therein. Infusion of the beverage brewing substance with the heated water produces a brewed beverage.” 5:47-55), the brewing unit having a brewing unit inlet (inlet not shown but necessarily present in order to receive the ground coffee to brew the beverage) and a brewing unit outlet that provides coffee brew (brewed beverage is dispensed through an outlet of the brewing device 30 and into receptacles 60; 5:54-56), wherein the brewing unit inlet (inlet of 30 that receives the ground coffee bean from grinder 43) of the brewing unit (30) is connected to the mixer outlet (outlet of grinder 43) of the mixer to receive the mixture (as stated above).  
Anson states that each hopper (42) are provided with a motor and auger for driving the brewing substance out of the hopper and delivering the brewing substance to explicitly state that the coffee inlet and the additive inlet being simultaneously in communication with the mixer.
Haber teaches that it is known in the art of coffee grinding (Col. 1, lines 5-10, “a domestic coffee mill used to mix and grind coffee beans just prior to use, and, in particular, to one which can mix different coffee beans in desired proportions.”) (Abstract; Figures 2, 4, 5, 6-8; dual chamber A and B, or 15 and 17, hold coffee beans, however, such structure is capable, without further modification, of containing a caffeine-reducing additive; bins 15 and 17 have outlets 16 and 18, which are selectively opened/closed, partially or entirely, via slider/baffle plate) for the grinder (25) to include a first inlet (defined by opening 27 and outlet 16) and a second inlet (defined by opening 27 and outlet 18).  
Haber further teaches the first inlet (27/16) and the second inlet (27/18) being simultaneously in communication with the grinder (25) (Fig. 6 and 3:47-54; proportion of A beans to B beans of about 3:1, which requires the first and second inlets to be simultaneously in communication with the grinder) (See also Fig. 2 and 3:32-36; equal proportions of each type of bean the flows into the grinder). Haber states that the grinder is “used to mix and grind coffee beans just prior to use, and, in particular, to one which can mix different coffee beans in desired proportions (1:5-10). Here, the grinder of Haber receives two different coffee beans, grinds and mixes the beans and provides a mixture to the mixer outlet (beans are grinded and mixed and fed into 31 to container 13; Fig. 2).  
1:5-10).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Anson with Haber, by replacing the communication between the coffee and additive inlets and the mixer/grinder of Anson, with the teachings of Haber, to provide a grinder that can receive a variety of coffee beans simultaneously, thereby providing mixed coffee beans in desired proportions (1:5-10).  One of ordinary skill in the art would seek such a combination as in doing so would allow for the grinding of a variety of coffee beans which would allow for different aromas and flavors to be achieved.
The combination of Anson and Haber results in a mixer/grinder that has a first inlet/opening and a second inlet/opening that are simultaneously in communication with the mixer/grinder. As detailed above in the Claim Interpretation, the grinder of the combination is configured such that the grinder allows, structurally, the addition of additives that would allow the grinder to achieve the claimed function.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.  Anson does not explicitly teach wherein the caffeine-reducing additive is a caffeine adsorbent selected from the group consisting of an alumino-silicate, a smectite alumino silicate, and bentonite.  However, such limitation is directed to the material or article worked upon. The “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation except for a spindle that transports the caffeine-reducing additive to the grinder (Anson; 5:42-46; Each hopper 42 is provide with a motor and auger for driving the brewing substance out of the hopper and delivering the brewing substance to the grinder 43).
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.  Anson does not explicitly teach the caffeine-reducing additive in the form of one of powder, flakes, slurry, grains, pellets, and a solid bar. However, such limitation is directed to the material or article worked upon. The “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.  Anson does not explicitly teach the caffeine-reducing additive comprises particles of less than 100 pm diameter. However, such limitation is directed to the material or article worked upon. The “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Anson teaches an additive container (right hopper 42) that provides the caffeine-reducing additive (MPEP 2115, as previously stated) at an additive outlet (outlet of the hopper), wherein the additive outlet of the additive container is connected to the additive inlet of the mixer (as detailed in claim 1, above).
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation.
Anson further teaches the coffee machine further receiving an additive container (right hopper 42) that provides the caffeine-reducing additive (MPEP 2115, as previously stated) at an additive outlet (outlet of the hopper), wherein the additive inlet of the mixer (43) is detachably connectable to the additive outlet of the additive container (as detailed in claim 1, above) (The additive inlet and the additive outlet are, structurally, capable of being detachably connected as the claim does not recite, nor require any additional structure).
Regarding claim 13, the primary combination, as applied to claim 1, teaches each claimed limitation including the mixer further comprising at least one of a coffee dosing unit that controls an amount of coffee in the mixer and an additive dosing unit that controls an amount of caffeine-reducing additive in the mixer.  
Haber further teaches that it is known in the art of coffee grinding (Col. 1, lines 5-10, “a domestic coffee mill used to mix and grind coffee beans just prior to use, and, in particular, to one which can mix different coffee beans in desired proportions.”) (Abstract; Figures 2, 4, 5, 6-8; dual chamber A and B, or 15 and 17, hold coffee beans, however, such structure is capable, without further modification, of containing a caffeine-reducing additive; bins 15 and 17 have outlets 16 and 18, which are selectively opened/closed, partially or entirely, via slider/baffle plate) to use a dosing unit that is configured to control an amount of substance in the mixer.  Haber further teaches the dosing unit being a flap or shutter (Col. 3, lines 32-54, with reference to Figures 2, 4, 5, 6, discloses controlling the mixture based on the degree of opening/closing the outlets of the chambers via the slider/baffle plate; See also Col. 1, lines 14-21).
	The advantage of combining the teachings of Haber is that in doing so would provide structure that would offer a varying degree of mixture control (Col. 1, lines 14-21 and Col. 3, lines 32-54), thereby allowing for greater control over the mixture content.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Anson with Haber, by adding to the mixer of Anson, the teachings of Haber, to provide structure that would offer a varying degree of mixture control (Col. 1, lines 14-21 and Col. 3, lines 32-54), thereby allowing for greater control over the mixture content.

Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation.
Further, Anson teaches the mixer providing to the brewing unit a variable mixing ratio of the coffee grind and the caffeine-reducing additive that varies in steps within a given mixture of the coffee grind and the caffeine-reducing additive. Here, the “provides” language is functional and is not considered to structurally limit or define the mixer.  Anson, as detailed in claim 1, teaches the mixer having the claimed structure (coffee inlet, additive inlet, mixer outlet, and mixer being a grinder).  As such, those of ordinary skill in the art would find it reasonable that the mixer of Anson is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, without further structural modification, of providing a variable mixing ratio of the coffee grind and the caffeine-reducing additive that varies in 
Regarding claim 17, the primary combination, as applied to claim 10, further teaches wherein the additive container (right hopper 42) is a cartridge (Under broadest reasonable interpretation, claim term ‘cartridge’ would be defined by those of ordinary skill in the art to mean ‘a case or container that holds a substance, device, or material...'-see merriam-webster.com; As such, container 13 is taken as a cartridge in the sense that it is a case or container that holds a substance) containing the caffeine-reducing additive (MPEP 2115).
Regarding claim 18, the primary combination, as applied to claim 1, teaches each claimed limitation.
Further, Anson teaches the mixer providing a concentration of the caffeine-reducing additive in the mixture of the coffee grind and the caffeine-reducing additive that increases the caffeine-reducing additive concentration towards the brewing unit outlet within a given mixture of the coffee grind and the caffeine-reducing additive. Here, the “provides” language is functional and is not considered to structurally limit or define the mixer.  Anson, as detailed in claim 1, teaches the mixer having the claimed structure (coffee inlet, additive inlet, mixer outlet, and mixer being a grinder).  As such, those of ordinary skill in the art would find it reasonable that the mixer of Anson is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, without further structural modification, of providing a concentration of the caffeine-reducing additive in the mixture of the coffee grind and the 
Regarding claim 20, the primary combination, as applied to claim 1, teaches each claimed limitation including the coffee inlet and the additive inlet providing simultaneous flow of the coffee and the caffeine-reducing additive to the mixer (See claim 1 analysis above.  Based on the two inlets being simultaneously in communication with the mixer).
Regarding claim 21, the primary combination, as applied to claim 1, teaches each claimed limitation.  
Claim 21 recites “wherein an optional mesh structure is provided at the second opening, and wherein openings of the mesh structure are sized to retain coffee beans of the coffee and to pass grains of caffeine-reducing additive having a smaller size than the coffee beans.”  As the claimed mesh structure is “optional” the primary combination of Anson and Haber, as detailed in claim 1 above, teaches each claimed limitation.
Regarding claim 22, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the mixer provides the mixture of coffee grind and caffeine-reducing additive to the mixer outlet based on a degree of caffeine reduction (See claim 1 above.  As previously stated, the caffeine-reducing additive is not given patentable weight.  The combination of Anson and Haber produces a grinder that has two openings in simultaneous communication with the grinder in order to grind two different beans together and produce a blended output.  The combination, therefore, also provides a mixture of coffee products based on user selection.).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anson (U.S. Patent 6155158) in view of Haber et al. (U.S. Patent 5458295), hereinafter Haber, and in further view of Alessi (U.S. Patent 5144879).
Regarding claim 11, the primary combination, as applied to claim 9, teaches each claimed limitation except for the caffeine-reducing additive is provided in a form of a stack of pills, the coffee machine further comprising an additive transport in a form of a lever positioned at the additive inlet of the mixer and wherein the additive transport kicks a pill from the stack of the caffeine-reducing additive from the additive container.  
However, as stated above, the additive being “in a form of a stack of pills” limitation is directed to the material or article worked upon. The “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.
Alessi teaches that it is known in the art of automatic dispensing (Figures 5a-5f) (col. 1, line 65, to Col. 2, line 3. Automatic dispensing using an improved mechanism for the removal and transport of items) to use a transport in a form of a lever (ejector 29) positioned at an inlet (inlet 23) and configured to kick a substance (12) from the stack from the container (11-Col. 5, lines 45-47, container 10 includes a stack of 12).
Col. 3, lines 30-37).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Anson, as modified by Haber, with Alessi, by adding to the mixer of Anson, the teachings of Alessi, to provide a mechanical means of automatically dispensing an ingredient (Col. 3, lines 30-37).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anson (U.S. Patent 6155158) in view of Haber et al. (U.S. Patent 5458295), hereinafter Haber, and in further view of Hunte (U.S. Patent 8230774).
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation except for the additive inlet of the mixer being arranged below the coffee inlet of the mixer.  
Hunte teaches that it is known in the art of mixing beverage ingredients (Fig. 3) to have mixer (72) having an inlet arranged below another inlet (inlet into mixer 72 from 90 is below inlets into 72 from hoppers 59/60).
The advantage of combining the teachings of Hunte is that in doing so would allow the contents to be mixed as they pass through the mixer (contents from hoppers 59/60 enter the mixer at respective inlets and fall through the mixer, where water from 90 allows for the mixing as the contents fall through the mixer).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Anson, as modified by Haber, with Hunte, by replacing the positioning of the inlets of Anson, with the teachings of Hunte, to allow the contents from hoppers 59/60 enter the mixer at respective inlets and fall through the mixer, where water from 90 allows for the mixing as the contents fall through the mixer).
Furthermore, the examiner notes that there are a finite number of arrangements between the additive inlet and the coffee inlet: 1) they are at the same height relative to each other, 2) the additive inlet is arranged below the coffee inlet, and 3) the coffee inlet is arranged below the additive inlet.  As detailed in Anson there is a recognized need for providing respective inlets to a coffee grinder in order to grind a variety of brewing substances held in separate compartments.  As there are only three identified and predictable solutions to the arrangement of the inlets, one of ordinary skill in the art could have pursued the known solutions with a reasonable expectation of success.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." MPEP 2143-E.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anson (U.S. Patent 6155158) in view of Haber et al. (U.S. Patent 5458295), hereinafter Haber, in view of Kirchsner (U.S. Publication 2008/0038441).
Regarding claim 23, the primary combination, as applied to claim 1, teaches each claimed limitation except explicitly for a brewing time of the coffee being based at least on an amount of the received caffeine-reducing additive.  As previously stated, the additive is not given patentable weight.  The combination of Anson and Haber implies 
	Kirschner is directed to a coffee brewing machines (para. 0003) (see also paragraph 0056; grinding coffee beans to produce coffee grinds for brewing).  Kirschner states, in paragraph 0080, the following:
Depending upon the desired intensity of the beverage, the gram weight of the grinds may be varied. For example, a low intensity beverage may have about six (6) grams of the grinds while a high intensity beverage may have about 7.5 grams of the grinds for a typical eight (8) ounce coffee beverage. A medium intensity beverage would fall somewhere in between. Varying the amount of coffee also varies the brew time with more material requiring a longer brew time.

	Here, Kirschner explicitly teaches that the brewing time is based on the amount of brewing material provided.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Anson, as modified by Haber, with Kirschner, by adjust the brewing time of Anson, with the brewing time being based on the amount of grind present of Kirschner, to provide a means for varying the intensity of the beverage.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761